Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 28, 2019

                                       No. 04-19-00329-CR

                                         Jaime FLORES,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2006CR6091
                       Honorable Kevin M. O'Connell, Judge Presiding


                                         ORDER
         The appellant has filed a notice of appeal stating the appellant desires to appeal an order
denying his motion for nunc pro tunc. We do not have jurisdiction over appeals of such orders
and must dismiss such appeals for want of jurisdiction. See Brown v. State, No. 03-19-00056-
CR, 2019 WL 1051856, at *1 (Tex. App.—Austin Mar. 6, 2019, no pet. h.) (mem. op., not
designated for publication) (“There is no such grant of jurisdiction for this appeal from the
district court's order denying a post-conviction motion for judgment nunc pro tunc.”). Moreover,
the record before us does not contain a written order denying appellant’s motion for judgment
nunc pro tunc. We have jurisdiction over appealable orders and judgments, and without an
appealable written order or judgment, we lack appellate jurisdiction and must dismiss.

         We therefore ORDER appellant to file a response by June 17, 2019 showing why this
appeal should not be dismissed for want of jurisdiction. If a supplemental clerk’s record is
necessary to show this court’s jurisdiction, appellant has the burden to request the trial court
clerk to prepare the record, identifying the additional pleadings and orders requested, and must
file a copy of any such request with this court.

                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2019.
___________________________________
KEITH E. HOTTLE,
Clerk of Court